 Case 8:20-cv-00043-SB-ADS Document 191-44 Filed 05/14/21 Page 1 of 11 Page ID
                                   #:3738




Summary Judgment Ex. 35b
                      Chekanski Declaration
                                Exhibit B
Case 8:20-cv-00043-SB-ADS Document 191-44 Filed 05/14/21 Page 2 of 11 Page ID
                                  #:3739
Case 8:20-cv-00043-SB-ADS Document 191-44 Filed 05/14/21 Page 3 of 11 Page ID
                                  #:3740
Case 8:20-cv-00043-SB-ADS Document 191-44 Filed 05/14/21 Page 4 of 11 Page ID
                                  #:3741
Case 8:20-cv-00043-SB-ADS Document 191-44 Filed 05/14/21 Page 5 of 11 Page ID
                                  #:3742
Case 8:20-cv-00043-SB-ADS Document 191-44 Filed 05/14/21 Page 6 of 11 Page ID
                                  #:3743
Case 8:20-cv-00043-SB-ADS Document 191-44 Filed 05/14/21 Page 7 of 11 Page ID
                                  #:3744
Case 8:20-cv-00043-SB-ADS Document 191-44 Filed 05/14/21 Page 8 of 11 Page ID
                                  #:3745
Case 8:20-cv-00043-SB-ADS Document 191-44 Filed 05/14/21 Page 9 of 11 Page ID
                                  #:3746
Case 8:20-cv-00043-SB-ADS Document 191-44 Filed 05/14/21 Page 10 of 11 Page ID
                                   #:3747
Case 8:20-cv-00043-SB-ADS Document 191-44 Filed 05/14/21 Page 11 of 11 Page ID
                                   #:3748
